    Case 8:21-cv-01798-CEH-CPT Document 1 Filed 07/23/21 Page 1 of 13 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    EVER BETTER EATING, INC.,

    Plaintiff,

    vs.
                                                CASE NO.: ___________
    JAMA’S EXPRESS LLC, AND
    COYOTE LOGISTICS, LLC.,

    Defendants.
                                            /

                  COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                         1
          Plaintiff, Ever Better Eating, Inc., (“EBEI,” “Rustic Crust”       or simply

“Plaintiff”), sues Defendants, Jama’s Express LLC and Coyote Logistics, LLC

(“Defendants”), and alleges:

                       PARTIES, JURISDICTION, & VENUE

          1.     This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 and 1337 as this action arises from the carriage of

goods in interstate commerce, and is governed by federal statutes, including but not

limited to the Carmack Amendment to the Interstate Commerce Act, 49 U.S.C. §


1
  Ever Better Eating, Inc. is a subsidiary of Rustic Crust, Inc. Both corporations
have the same mailing address and the same principal place of business. Both
corporations were used interchangeably on the motor carrier contract and bill of
lading. EBEI has been identified as the “Shipper” and is therefore listed as Plaintiff
here.
    Case 8:21-cv-01798-CEH-CPT Document 1 Filed 07/23/21 Page 2 of 13 PageID 2




14706. Concurrently, there is pendent and supplemental jurisdiction as to certain

aspects of the claim in suit. Pendent and supplemental jurisdiction exist as the

Florida common-law negligence claims are directly related to and arise from the

same set of operative facts of the federal claim alleged under the Carmack

Amendment.2 This is an action seeking recovery of damages due to Defendants’

failure to properly deliver a truckload of frozen pizzas, resulting in rejection of the

goods by the purchaser, as described more fully below.

        2.    At all times, material to this action, Plaintiff was, and is, a New

Hampshire corporation with its principal place of business located in New

Hampshire.

        3.    At all times, material to this action, Plaintiff was the bailor of the

shipment that is the subject of this action.

        4.    At all times, material to this action, Jama’s Express LLC (“Jama’s”)

was a Florida limited liability company with its principal place of business located

in Orange County, Florida.




2
  Federal Question Jurisdiction, 28 U.S.C. § 1331, applies to this claim. Diversity
Jurisdiction potentially also exists under 28 U.S.C § 1332, but is dependent upon the
specific citizenships of Defendants’ LLC members, which, as adverse parties, is
presently unknown and would require Jurisdictional Discovery.
                                            2
 Case 8:21-cv-01798-CEH-CPT Document 1 Filed 07/23/21 Page 3 of 13 PageID 3




      5.     At all times, material to this action, Coyote Logistics, LLC (“Coyote”)

was a Delaware limited liability company with its principal place of business located

in Chicago, Illinois.

      6.     At all times, material to this action, Jama’s was a carrier or freight

forwarder within the meaning of the Carmack Amendment; and/or broker, or other

transportation provider for carriage of goods by road for hire.

      7.     At all times, material to this action, Coyote was a carrier, or freight

forwarder within the meaning of the Carmack Amendment; and/or broker or other

transportation provider for carriage of goods by road for hire.

      8.     Pursuant to 49 U.S.C. § 14706(d), venue is proper. A civil action under

§ 14706 may be brought against a carrier in a district court of the United States or in

a State Court through which the defendant carrier operates or where such loss or

damage is alleged to have occurred. Venue is appropriate in the Middle District of

Florida, Tampa Division because both Jama’s and Coyote operate in Lakeland,

Florida. Additionally, venue is proper in the Middle District of Florida, Tampa

Division as the loss or damage to the Shipment occurred in Lakeland, Florida,

located in Polk County.

      9.     Alternatively, pursuant to 28 U.S.C. § 1391, venue is proper. A civil

action may be brought, under 28 U.S.C. § 1391 in a judicial district in which a

substantial part of the events or omissions giving rise to the claim occurred, or a
                                          3
 Case 8:21-cv-01798-CEH-CPT Document 1 Filed 07/23/21 Page 4 of 13 PageID 4




substantial part of property that is the subject of the action is situated. Here, the

Shipment was situated in Lakeland, Florida, and a substantial part of the claim, the

delivery of the shipment, occurred in Lakeland, Florida. Thus, venue is proper in the

Middle District of Florida, Tampa Division.

                           GENERAL ALLEGATIONS

      10.    On or about August 20, 2020, Coyote sent, and Jama’s signed and

returned, a Rate Confirmation document acknowledging that Jama’s would transport

a shipment at the required temperature and otherwise as required by Plaintiff. A true

and accurate copy of this document is attached hereto as Exhibit A.

      11.    In consideration of certain agreed freight charges paid, Defendants

agreed to transport a shipment of frozen pizzas from Plaintiff’s factory in Pittsfield,

New Hampshire, to Burris Logistics in Lakeland, Florida, in good order and

condition (“Shipment”).

      12.    Defendants expressly agreed to keep the Shipment at a “continuous”

temperature of minus ten degrees Fahrenheit (-10 F).

      13.     The Rate Confirmation specifically provided that “THIS LOAD

SHALL NOT BE DOUBLE BROKERED.”




                                          4
    Case 8:21-cv-01798-CEH-CPT Document 1 Filed 07/23/21 Page 5 of 13 PageID 5




        14.   On that same date, Defendants’3 driver and/or agent signed the Bill of

Lading and the count sheet on Defendants’ behalf. A true and accurate copy of this

document is attached hereto as Exhibit B.

        15.   Defendants, either directly and/or through an agent, then accepted and

received the Shipment, in good order and condition, and began to transport it to

Florida.

        16.    The Shipment did not arrive at its destination in good order and

condition because Defendants, and/or their agents, did not maintain the Shipment at

the appropriate temperature, in violation of Defendants’ obligations and duties.

        17.   Because the temperature of the load was not properly maintained, the

entire contents of the Shipment spoiled and were unsuitable for human consumption

and otherwise were not in good order and/or condition, were rejected by the Buyer

        18.   Defendants acted negligently, grossly negligently, recklessly, and/or

engaged in willful misconduct by willfully, wantonly, and recklessly disregarding

its duties as a carrier, freight forwarder, and/or other transportation provider in the

safekeeping and transport of the Shipment, and otherwise materially deviated from

their duties, including but not limited to the following:




3
 The Bill of Lading and Shipping Log list Coyote as the Carrier. The Rate
Confirmation lists Jama’s Express LLC as Carrier.
                                       5
    Case 8:21-cv-01798-CEH-CPT Document 1 Filed 07/23/21 Page 6 of 13 PageID 6




              (a)   Jama’s represented that it would ensure that its truck was loaded,

                    that its truck was screened and contracted, and that it would

                    provide a dependable truck.

              (b)    Defendants represented that they would provide quality service

                    and on-time delivery all at the required temperature and that

                    would be responsible for loss or damage to any of Plaintiff’s

                    items being transported.

              (c)    Instead, Defendants either failed to properly transport and

                    deliver the Shipment, or allowed the Shipment to be controlled

                    by another that either acted on its behalf or appeared to be acting

                    on its behalf.

              (d)    Defendants either hired another trucker, or the trucker was their

                    employee and/or agent and/or apparent agent, who actually

                    carried – but did not properly deliver the Shipment and/or

                    otherwise failed to deliver the Shipment in good order and/or

                    condition.4




4
  A company by the name of Fastway Transport, LLC is mentioned after the fact,
but it is not known what role, if any, it played. In any event, the Agreement by EBEI
neither contemplated nor allowed a third party to be involved with the shipment of
its products. Accordingly, either Coyote, or Jama’s, or both, bear the responsibility
for any acts or failure to act by third parties.
                                             6
 Case 8:21-cv-01798-CEH-CPT Document 1 Filed 07/23/21 Page 7 of 13 PageID 7




      19.      Defendants then donated the Shipment rather than destroying it as

directed by Plaintiff.

      20.      All conditions precedent have been performed, have occurred, or have

been waived.

      21.      Due to Defendants’ actions as described herein, Plaintiff has sustained

damages of at least $78,981.92, plus interest, costs, and attorney’s fees.

           COUNT ONE: JAMA’S BREACH OF CONTRACT
        AND/OR DUTIES UNDER THE CARMACK AMENDMENT

      22.      Plaintiff incorporates paragraphs 1-20 above as if fully set forth herein.

      23.      As described above, Jama’s was a carrier of merchandise and/or freight

forwarder within the meaning of Carmack Amendment, 49 U.S.C § 14706, and

accordingly had duties and obligations to EBEI under that law and/or under the law

of carriage.

      24.      Jama’s breached its duties as such under that law and/or under the

contract of carriage.

      25.      Jama’s conduct in misdelivering the Shipment also constitutes a

conversion and/ or material deviation of its contractual obligations.

      26. Jama’s breached its obligations to provide transportation or service under

the contract and/or receipt or bill of lading.


                                            7
 Case 8:21-cv-01798-CEH-CPT Document 1 Filed 07/23/21 Page 8 of 13 PageID 8




      27.     Due to Jama’s breaches, EBEI suffered actual loss or injury to the

Shipment.

      28.    Plaintiff demands judgment for damages of at least $78,981.92, plus

interest, costs, and attorney’s fees.

        COUNT TWO: JAMA’S BREACH OF BAILMENT OBLIGATIONS

      29.    Plaintiff incorporates paragraphs 1-20 above as if fully set forth herein.

      30.     Jama’s was acting as a bailee of or otherwise had a duty of care for the

Shipment at the time of loss or damage.

      31.     Defendants thereby, or through its contractors, agents, apparent agents,

servants, or sub-bailees, each of whom warranted, or had a duty to safely keep, care

for, and deliver the Shipment in the same good order and condition as when entrusted

to it and to perform services as agreed or to ensure that those services were

performed with reasonable care an in a non-negligent and workmanlike manner.

      32.     Jama’s failed to exercise due care to safeguard the bailed property from

damage and breached its obligations and negligently failed to deliver to Burris

Logistics the Shipment in the same good order and condition as when entrusted to

it.

      33.     The breaches by Jama’s caused harm and damages to Plaintiff.

      34.    Plaintiff demands judgment for the damages of at least $78,981.92, plus

interest, costs, and attorney’s fees.
                                          8
 Case 8:21-cv-01798-CEH-CPT Document 1 Filed 07/23/21 Page 9 of 13 PageID 9




             COUNT THREE: TORT CLAIMS AGAINST JAMA’S

      35.     Plaintiff incorporates paragraphs 1-20 above as if fully set forth

herein.

      36.     Jama’s owed Plaintiff a duty to transport the products in the manner

promised and deliver (1) the Shipment at its destination in the same good order and

condition as when received.

      37.     Jama’s, by its negligence, gross negligence, recklessness, and/or

willfulness, damaged and/or failed to deliver the Shipment in the same good order

and condition as when entrusted to it.

      38.    Jama’s breaches caused EBEI to suffer actual loss or injury as a result

of the spoliation of the Shipment.

      39.     Due to Jama’s breaches, Plaintiff demands judgment for damages of at

least $78,981.92, plus interest, costs, and attorney’s fees.

                COUNT FOUR: ALTERNATIVE BREACH OF
                    CONTRACT AGAINST JAMA’S

      40.     Plaintiff incorporates paragraphs 1-20 above as if fully set forth

herein.

      41.     Should Jama’s be found not to be the carrier, Jama’s breached its duties

and obligations under the contract to Plaintiff, including but not limited to the

following:


                                           9
Case 8:21-cv-01798-CEH-CPT Document 1 Filed 07/23/21 Page 10 of 13 PageID 10




             (a)    Ensuring that its truck was loaded, screened, and contracted;

             (b)     Ensuring the provision of a dependable truck;

             (c)     Monitoring the truck’s progress from pickup through delivery;

             (d)     Ensuring quality service and appropriate temperature controls;

             (e)     Assuming the responsibility for those loss of damage of the

                    Shipment; and,

             (f)    Causing or allowing an unqualified and/or unauthorized third

                    party to take possession of the Shipment.

      42.    Jama’s breaches caused harm and/or damages to Plaintiff.

      43.    Plaintiff demands judgment for damages of at least $78,981.92, plus

interest, costs, and attorney’s fees.

            COUNT FIVE: COYOTE’S BREACH OF CONTRACT
            AND/OR DUTIES UNDER THE CARMACK AMENDMENT

      44.    Plaintiff incorporates paragraphs 1-20 above as if fully set forth

herein.

      45.    By agreeing to transport Plaintiff’s Shipment from Pittsfield, New

Hampshire, to Burris Logistics in Lakeland, Florida, Coyote agreed to act as an

interstate motor carrier of merchandise for hire and is thus subject to the Carmack

Amendment regardless of the fact that it is a licensed U.S. DOT as a cargo broker.




                                         10
Case 8:21-cv-01798-CEH-CPT Document 1 Filed 07/23/21 Page 11 of 13 PageID 11




      46.    As an interstate motor carrier of merchandise for hire, Coyote thereby,

or though it contractors, agents, apparent agents, servants, or sub-bailees, had a duty

to safely keep, care for, and deliver the Shipment in the same good order and

condition as when entrusted to them.

      47.      Coyote breached those obligations by allowing the Shipment to spoil.

      48.      Due to Coyote’s breaches, Plaintiff suffered actual damage or injury

to the Shipment.

      49.    Plaintiff demands judgment for the damages of at least $78,981.92, plus

interest, costs, and attorney’s fees.

                      COUNT SIX: NEGLIGENCE OF COYOTE

      50.      Plaintiff incorporates paragraphs 1-20 above as if fully set forth

herein.

      51.      In the event Coyote is held to be a freight broker not subject to the

Carmack Amendment, as a freight broker, Coyote owed Plaintiff the duty to exercise

reasonable care in selecting, approving, and hiring the inland carrier to carry the

Shipment to ensure (1) that the Shipment either arrived at its destination in the same

good order and condition as when received by the inland carrier or (2) in the event

of the Shipment's loss or damage, Plaintiff was properly compensated for the loss of

or damage to said Shipment.



                                          11
Case 8:21-cv-01798-CEH-CPT Document 1 Filed 07/23/21 Page 12 of 13 PageID 12




       52.    Coyote solicited, selected, retained, approved, and hired the inland

carrier to carry the Shipment.

       53.   Coyote selected an unqualified or unauthorized carrier to deliver

Plaintiff’s Shipment.

       54.    Plaintiff played no role in the solicitation, selection, retention,

approval, or contracting of the inland carrier.

       55.    At all relevant times, Plaintiff relied on Coyote to inquire into,

investigate, know, verify, and approve inland carrier’s qualifications and fitness to

transport the Shipment safely and reliably and to compensate Plaintiff in the event

of a loss.

       56.   Coyote breached its duty by allowing the Shipment to spoil.

       57.   Coyote breached its duty by negligently or recklessly substituting an

unqualified or unauthorized carrier to transport the Shipment resulting in rejection

of the products by the Buyer.

       58.    The loss of the Shipment in suit was caused in whole or in part by

Coyote’s negligent failure to provide and/or arrange for proper care of the Shipment

at all times during transport, including but not limited to, failure to select and

properly screen the inland carrier and drivers, failure to authenticate the carrier,

failure to follow rules, practices and procedures, failure to have adequate and



                                          12
Case 8:21-cv-01798-CEH-CPT Document 1 Filed 07/23/21 Page 13 of 13 PageID 13




appropriate rules, practices and procedures in place to prevent the loss at issue, and

failure to exercise a reasonable degree of care under the circumstances.

        59.    As a direct and proximate cause of Coyote’s negligence, Plaintiff

sustained damages of at least $78,981.92, plus interest, costs, and attorney’s fees.

                              DEMAND FOR JURY TRIAL

        60.   Plaintiff hereby demands trial by jury on all issues so triable.

        WHEREFORE, Plaintiff demands judgment against Defendants for

$78,981.92, plus interest, costs, attorney’s fees, and such other and further relief the

Court deems proper.

Dated: July 23, 2021             s/ Larry D. Smith
                                 LARRY D. SMITH (Lead Trial Counsel)
                                 Florida Bar No.: 442331
                                 E-mail: lsmith@rumberger.com (primary)
                                          docketingorlando@rumberger.com and
                                          lsmithsecy@rumberger.com (secondary)
                                 JENNIFER SMITH THOMAS
                                 Florida Bar No.: 59797
                                 E-mail: jthomas@rumberger.com (primary)
                                          docketingorlando@rumberger.com and
                                          jthomassecy@rumberger.com (secondary)
                                 Rumberger, Kirk, & Caldwell, P.A.
                                 300 South Orange Avenue, Suite 1400
                                 P.O. Box 1873 (32802)
                                 Orlando, Florida 32801
                                 Tel: 407.872.7300
                                 Fax: 407.841.2133
                                 Attorneys for Plaintiff, Ever Better Eating, Inc.




                                           13
15410534.v1
